Citation Nr: 1811346	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In that decision, service connection was granted for hemorrhoids at a noncompensable rate.  The Veteran made a timely appeal and the matter came before the Board in October 2015 and May 2016, at which time it was remanded for further evidentiary development.

In a July 2016 rating decision, the RO increased the evaluation to 10 percent disabling, effective April 29, 2016.  In an August 2016 rating decision, the RO increased the evaluation to 20 percent disabling, effective March 7, 2013.

The Veteran requested a hearing before a member of the Board in May 2014 and January 2015; however, in a more recent January 2015 statement, indicated a desire to withdraw his hearing request and submit his appeal to the Board.  The Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704 (2017).

The issue of entitlement to service connection for sleep impairment due to the Veteran's service-connected lower urinary tract symptoms has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In statements received in September 2016 and March 2017, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to an initial rating in excess of 20 percent for hemorrhoids, the Veteran indicated his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 20 percent for hemorrhoids have been met, and the issue is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

In a September 2016 statement, the Veteran indicated that he was satisfied with the recent decision rendered and did not want to pursue his appeal for an increased initial evaluation for hemorrhoids.  When he received notification that his appeal was being transferred to the Board, the Veteran again submitted a statement in March 2017 indicating his desire to withdraw his appeal.  

According to 38 C.F.R. § 20.204(b), when an appeal is not withdrawn on the record at a hearing, withdrawal of an appeal must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  The claim also must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  Id.  In the instant case, the Veteran's statements were in writing and indicated the desire to withdraw the claim, contained the name of the Veteran, and noted the applicable claim number.  The withdrawal was also received prior to the issuance of a Board decision on the claim being withdrawn.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning the claim of entitlement to an initial rating in excess of 20 percent for hemorrhoids is not warranted, and the appeal of this claim is dismissed.  Id.



ORDER

The appeal for an initial rating in excess of 20 percent for hemorrhoids is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


